Title: From George Washington to Samuel Huntington, 31 March 1781
From: Washington, George
To: Huntington, Samuel


                  
                     Sir
                     Head Quarters New Windsor 31st March 1781
                  
                  I have received Your Excellency’s favor of the 26th with its inclosures.  I do myself the honor to transmit, for the information of Congress, the duplicate of a letter from the Chevalier de Touche to me, giving a minute detail of the Naval engagement on the 16th inst: The good conduct and bravery exhibited by our Allies on that occasion intitle them to the warmest thanks of the public, for tho’ the plan which we had in contemplation has unluckily failed, they deserve the highest applause for the boldness of the attempt to carry it into execution.
                  I very anxiously await the particulars of the action between General Greene and Lord Cornwallis.
                  With respect to the exchange of Lieut. Colonel Hill for Lt Colonel DuBuyson, which Congress have been pleased to refer to me, I can only say, that there are several Officers of similar rank with the latter, who have a prior right to be exchanged before him, as I have, upon several applications made immediately to me, informed him I cannot therefore recommend the matter without deviating from a rule which I have invariably pursued, and without departing from the spirit of a letter of Your Excellency’s of the 12th of November 1780.  If Congress find any thing particular in Colonel Du Buyssons case, they have but to direct his exchange and I will order it to be carried into execution.  I have the honor to be with the highest respect and esteem Your Excellency’s Most Obet and Humble servant
                  
                            
                            Go: Washington
                        